Exhibit 10.2
ONTARIO COURT OF JUSTICE
B E T W E E N:
HER MAJESTY THE QUEEN
- and -
NORTHERN BRANDS INTERNATIONAL, INC.
 
AGREED STATEMENT OF FACTS
Containing admissions made pursuant to
s.655 of the Criminal Code
 

A.   The Accused       Northern Brands International, Inc.   1.   Northern
Brands International, Inc. (“NB1”) was incorporated in the State of Delaware on
December 10, 1992, with its head office located in Winston-Salem, North
Carolina. NBI was a direct subsidiary of another Delaware corporation, RJR
Nabisco Inc. (“RJR Nabisco”), now known as RJ Reynolds Tobacco Holdings, Inc.,
and an affiliate of RJ Reynolds Tobacco Company (“RJRT”). Prior to 1999 and
throughout the material time, defined for the purposes of this Agreement as from
February 18, 1993 to December 31, 1996, inclusive, NBI was a U.S. recipient of
tobacco products of a federally-incorporated Canadian corporation, RJR Macdonald
Inc. (RJR-Ml”), now continued under the name of JTI-Macdonald Corp (“JTI-MC”).
For the purposes of these admissions, JTI-MC will be referred to by the
corporate name employed during the material time, RJR-MI.   B.   General
Background



--------------------------------------------------------------------------------



 



- 2 -

1.   During the relevant period RJR-Ml was one of three major Canadian tobacco
manufacturers. The other manufacturers were Imperial Tobacco Limited and
Rothmans, Benson & Hedges. Of these, RJR-Ml had the smallest overall total
production and market share.   2.   Canadian and American tobacco products do
not taste alike. Canadian cigarettes and fine cut tobacco are produced from
“Virginia” tobacco leaves, whereas U.S. cigarettes and fine cut tobacco are made
from a blend of burley and air cured tobacco. Generally, Canadian smokers prefer
the Virginia blend of tobacco used in Canadian cigarettes and U.S. smokers
prefer the American tobacco blend. Historically, most Canadian cigarettes
exported from Canada to the United States were purchased and consumed by
Canadians travelling or residing in the United States.   3.   Federal excise
taxes and duties are payable on tobacco products manufactured, sold and consumed
in Canada. The provinces of Ontario and Quebec impose taxes payable by the
purchaser of tobacco products within each province. In the late 1980s and into
the early 1990s, the Canadian federal and provincial governments raised tobacco
taxes and duties significantly in a declared effort to curtail the consumption
of tobacco products in Canada. As a result, the price of tobacco products sold
in Canada increased substantially.   4.   The price of tobacco products
manufactured in Canada, but exported for sale outside of Canada, was not
affected by these increases in taxes and duties. The taxes and duties did not
apply to these products and they could be exported on a “tax exempt” basis.
Consequently, a significant price differential developed between the price of
Canadian tobacco products sold domestically and those exported to and sold in
the United States.



--------------------------------------------------------------------------------



 



- 3 -

5.   As the price of cigarettes in Canada continued to increase during this
period, increasing numbers of Canadians taking advantage of the escalating price
differential were regularly crossing the border into the United States to
purchase Canadian tobacco products. Canadians who purchased exported tobacco
products did not always declare their purchases at the border upon their return
to Canada, or returned with quantities in excess of their personal duty-free
allowances.   6.   In addition, there had always been those who purchased
Canadian tobacco products in the United States and smuggled them across the
Canada-U.S. border to sell in Canada without payment of applicable Canadian
duties and taxes. The increasing difference in price between these two markets
stimulated a growth in the contraband market of tobacco. Almost the entire
contraband market for tobacco products involved areas straddling the
Canadian-American border in the provinces of Ontario and Quebec.   7.   It was
common knowledge to RJR-Ml and many others that the majority of the Canadian
tobacco products exported to and sold in the United States were smuggled back
into the provinces of Ontario and Quebec without the payment of applicable
duties and taxes to be sold and consumed by persons in those provinces.   C.  
Facts Relating to the Offence Committed by NBI   1.   Between the 18th day of
February, 1993, and the 31st day of December, 1996, NBI conspired to aid persons
to sell and to be in possession of tobacco products manufactured in Canada and
elsewhere that were not packaged and were not stamped in conformity with the
Excise Act and its amendments and the ministerial regulations, contrary to s.
465(1)(c) of the Criminal Code.



--------------------------------------------------------------------------------



 



- 4 -

2.   NBI was incorporated on December 10, 1992, with the knowledge and approval
of Mr. Lang, the President and Chief Executive Officer of RJR-Ml. At that time,
NBI was created at the instance of RJR-MI for the purpose of transacting all
future U.S. sales of Canadian products manufactured by RJR-MI.. NBI’s executives
were managed by senior RJR-MI executives. Mr. Lang was also a directing mind of
NBI. Shortly after NBI’s incorporation, beginning in February, 1993, with the
knowledge and approval of Mr. Lang, NBI agreed with others that employees of
RJR-MI and NBI should coordinate the transfer of RJR-Ml tobacco products
manufactured in Montreal and elsewhere into distribution channels so that they
could be transported by smugglers into Canada for sale in the underground
market. These RJR-Ml products were not packaged and not stamped in conformity
with the Excise Act. Once operational, NBI became responsible for the management
of all of RJR-MI’s accounts connected to product which was smuggled into Canada.
  3.   NBI accepts responsibility for its actions in the above described events
and further admits that NBI breached section 465(l)(c) of the Criminal Code by
entering into a criminal conspiracy, the object of which was to aid others to
sell or be in possession of RJR-MI tobacco products manufactured in Canada and
elsewhere that were not packaged and were not stamped in conformity with the
Excise Act and its amendments and the ministerial regulations.   D.   Proposed
Payments   1.   In order to settle and to finally resolve all civil claims being
asserted by the federal, provincial and territorial governments (the
“Governments”) relating to the above-described conduct, JTI-MC and RJRT have
each agreed to separate civil settlements (“the Comprehensive Agreements”)
requiring, among other measures, payment as civil restitution



--------------------------------------------------------------------------------



 



- 5 -

    in the amount of $325,000,000 by RJRT to the Governments, and the
implementation and performance by JTI-MC of a stringent Tobacco Compliance
Measures Protocol designed to assist the Governments in their efforts to combat
the smuggling of tobacco products.   2.   For the purpose of sentence, the Crown
and NBI agree that its commission of the offence of conspiracy contrary to s.
465(1)(c) of the Criminal Code warrants the imposition of a fine in the amount
of $75,000,000.   3.   In light of the foregoing, the Crown and NBI agree that
the proposed fine of $75,000,000 is appropriate in view of the facts before the
Court as set out in Sections A, B and C and the agreement of NBI to plead guilty
to the charge under s.465.(l)(c) of the Criminal Code.

           
W. Niels Ortved
Barrister and Solicitor
Counsel for Northern Brands International, Inc.
   

April 13, 2010



--------------------------------------------------------------------------------



 



ONTARIO COURT OF JUSTICE
B E T W E E N:
HER MAJESTY THE QUEEN
- and -
NORTHERN BRANDS INTERNATIONAL, INC.
 
AGREED STATEMENT OF FACTS
Containing admissions made pursuant to
s.655 of the Criminal Code
 
MINISTRY OF THE ATTORNEY GENERAL
Crown Law Office – Criminal
10th Floor
720 Bay Street
Toronto, Ontario
M5G 2K1
W. Graeme Cameron
(416) 326-4401
Graeme.Cameron@Ontario.ca

